Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first Office Action in response to application 17/023,283 filed on 09/16/2020. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (Understanding and Improving Proximity Graph Based Maximum Inner Product Search; see attached).
Regarding claim 1, Liu teaches 
	A non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, causes steps for constructing a graph that approximates a directed graph in an inner product space, comprising: given at least one of a set of vectors in a dataset in which each vector represents an inserting node, a number of top neighbor candidates, or a maximum number of outgoing links per node in a graph, initializing the graph and inserting a vector as a node into the graph; (Abs.; Section 4.1, 5 (a Maximum Inner Product Space is calculated for an incoming query (i.e. inserting vector as a node into graph) using a CPU)
	for each vector in the set of vectors, performing steps comprising: using a search process to obtain a set of candidate neighbors; (Fig. 6b; Abs.; Section 4.2 (inner-product small world graph+ (ip-NSW+) is a search process that in step 6 of algorithm 3 conducts a search to find the top inner product neighbors of query q)
	applying to the set of candidate neighbors an edge selection process for inner products to obtain a set of neighbors of the inserting node; (Fig. 6b; Abs.; Section 4.2 (ip-NSW+ step 6 of algorithm 3 conducts a search to find the top inner product neighbors of query q))
	adding edges from the inserting node to each neighbor in the set of neighbors, one or more neighbors in the set of neighbors having neighbors; (Section 3.1; Section 4.2 (ip-NSW+ step 6 of algorithm 3 uses Algorithm 1's standard NSW graph walk, which contains instructions to add vertices for every unchecked vertex in the candidate pool. These are the neighbors of the neighbors neighbor based on Algorithm 3 steps 2-5))
	updating the edges by performing steps comprising: for each neighbors' neighbor: adding the inserting node as a neighbor into a set of neighbors' neighbors; (Abs.; Section 4.2 (ip-NSW+ steps 2-5 of algorithm 3 conducts a search to find the top k’ neighbors, where k’ indicates neighbors of neighbors (k) of query q))
	applying the edge selection process to the set of neighbors' neighbors; (Abs.; Section 4.2 (ip-NSW+ steps 2-5 of algorithm 3 conducts a search to find the top (i.e. edge selection) k’ neighbors, where k’ indicates neighbors of neighbors (k) of query q))
	removing the edges; (Section 3.1; Section 4.2 (ip-NSW+ step 6 of algorithm 3 uses Algorithm 1's standard NSW graph walk, which contains instructions to remove dissimilar items from candidate pool of the graph))
	adding, to the graph, updated edges associated with the set of neighbors' neighbors; (Abs.; Section 4.2 (ip-NSW+ steps 2-5 of algorithm 3 conducts a search to find the top k’ neighbors, which are added to the graph))
	and outputting the graph. (Section 4.2 (step 5 of algorithm 3 conducts a search to find the top k’ neighbors, which are output as Gs of Algorithm 1))
	Regarding claim 2, Liu teaches claim 1 as shown above, and further teaches
	The non-transitory computer-readable medium or media of claim 1 wherein the edge selection process comprises determining whether a candidate neighbor in the set of candidate neighbors has an inner product with itself that is greater than an inner product of the candidate neighbor with any of the neighbors in the set of neighbors. (Section 3.1; Section 4.2 ( ip-NSW+ step 6 of algorithm 3 uses Algorithm 1's standard NSW graph walk, which contains instructions to remove dissimilar items from candidate pool  (i.e. the highest inner product nodes remain)))
	Regarding claim 3, Liu teaches claim 2 as shown above, and further teaches
	The non-transitory computer-readable medium or media of claim 2 wherein the edge selection process further comprises: as long as the number of top neighbor candidates is not exceeded, adding the candidate neighbor to the set of neighbors' neighbors;  (Section 3.1; Section 4.2 (ip-NSW+ step 6 of algorithm 3 uses Algorithm 1's standard NSW graph walk, which contains instructions to remove dissimilar items from candidate pool of the graph if the candidate pool is larger than the desired candidate pool size l))
	and in response to determining that the inner product of the candidate neighbor with itself is not greater than the inner product of the candidate neighbor with any of the neighbors in the set of neighbors, ignoring the candidate neighbor. (Algorithm 1 Section 3.1; Section 4.2 (ip-NSW+ step 6 of algorithm 3 uses Algorithm 1's standard NSW graph walk, which contains instructions to remove dissimilar items (i.e. ignoring) from candidate pool of the graph))
	Regarding claim 4, Liu teaches claim 1 as shown above, and further teaches
	The non-transitory computer-readable medium or media of claim 1 further comprising, after outputting the graph, resuming with using the search process. (Section 4.2 (after step 5 of algorithm 3 conducts a search to find the top k’ neighbors, which are output as Gs of Algorithm 1, step 6 of algorithm 3 keeps searching with algorithm 1))
	Regarding claim 5, Liu teaches claim 4 as shown above, and further teaches
	The non-transitory computer-readable medium or media of claim 4 wherein resuming comprises detecting one or more extreme points in the dataset. (Algorithm 1 Section 3.1; Section 4.2 (ip-NSW+ step 6 of algorithm 3 uses Algorithm 1's standard NSW graph walk, which contains instructions to remove dissimilar items from candidate pool (i.e. the extreme low matches are detected and ignored)))
	Regarding claim 6, Liu teaches claim 1 as shown above, and further teaches
	The non-transitory computer-readable medium or media of claim 1 wherein the set of candidate neighbors comprises less neighbors than the set of neighbors. (Algorithm 1 Section 3.1; Section 4.2 (ip-NSW+ step 6 of algorithm 3 uses Algorithm 1's standard NSW graph walk, which contains instructions to remove dissimilar items from candidate pool of the graph, reducing the set of candidate neighbors from the set of neighbors to less than the entire set))
	Regarding claim 7, Liu teaches claim 6 as shown above, and further teaches
	The non-transitory computer-readable medium or media of claim 6 wherein the set of candidate neighbors is determined by the search process. (Section 3.1; Section 4.2 (ip-NSW+ step 6 of algorithm 3 uses Algorithm 1's standard NSW graph walk (i.e. a search process), which contains instructions to remove dissimilar items from candidate pool of the graph, reducing the set of candidate neighbors from the set of neighbors to less than the entire set))
	Regarding claim 8, Liu teaches claim 7 as shown above, and further teaches
	The non-transitory computer-readable medium or media of claim 7 wherein the search process is a greedy search process that uses a query vector to determine the set of candidate neighbors. (Section 3.1; Section 4.2 (notation 5 of section 3.1 notes that a graph walk with a candidate pool l of size 1 for Algorithm 1 is a greedy search))
	Regarding claim 9, see the rejection for claims 1 and 2.
	Regarding claim 10, Liu teaches claim 9 as shown above, and further teaches
	The computer-implemented method of claim 9 further comprising using the graph to identify, among the set of vectors, a number of vectors that have the largest inner products with the query vector. (Algorithm 1 Section 3.1; Section 4.2 ( ip-NSW+ step 6 of algorithm 3 uses Algorithm 1's standard NSW graph walk, which contains instructions to remove dissimilar items from candidate pool based on a given candidate pool number))
	Regarding claim 11, Liu teaches claim 1 as shown above, and further teaches
	The computer-implemented method of claim 10 wherein using the graph comprises using an inner product ranking function. (Algorithm 1 Section 3.1; Section 4.2 (ip-NSW+ step 6 of algorithm 3 uses Algorithm 1's standard NSW graph walk, which contains instructions to remove dissimilar items from candidate pool (i.e. the highest ranked inner product nodes remain)))
	Regarding claim 12, Liu teaches claim 9 as shown above, and further teaches
	The computer-implemented method of claim 9 wherein the steps are repeated at least once. (Section 4.2 (ip-NSW+ step 3 of algorithm 3 is repeated for every item v in the set))
	Regarding claim 13, Liu teaches claim 9 as shown above, and further teaches
	The computer-implemented method of claim 9 wherein adding edges comprises adding edges from the inserting node to each neighbor in the set of neighbors. (Algorithm 1 Section 3.1; Section 4.2 (ip-NSW+ step 3-5 of algorithm 3, edges are added to the graph for each inserting node))
	Regarding claim 14, see the rejection for claim 8.
	Regarding claim 15, see the rejection for claim 6. 
	Regarding claim 16, see the rejection for claims 1 and 2.
	Regarding claim 17, Liu teaches claim 1 as shown above, and further teaches
	The system of claim 16 wherein the graph is a directional index graph. (Section 1, subsection Contributions; (the ip-NSW+ technique utilizes the fact that items pointing to similar direction (i.e. directional index graph) are likely to point to similar MIPS neighbors))
	Regarding claim 18, see the rejection for claim 2.
	Regarding claim 19, see the rejection for claim 3.
	Regarding claim 20, see the rejection for claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aoyama et al. (US Pub. 2021/0157851) teaches using a K neighbor search method.
Zhang et al. (US Pub. 2019/0377792) teaches a top-K nearest neighbor method for selecting a next word.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081. The examiner can normally be reached M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J MITCHELL CURRAN/Examiner, Art Unit 2157         

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157